DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by France Patent Publication No. FR-2862045-A, ‘045 thereafter.
‘045, in figures 1-3, teaches (cl.1) a nacelle 10 for an aircraft engine configured to be suspended under an aircraft wing by upper fasteners, the nacelle comprising a first fan cowl 131,132 and a second fan cowl 13, each fan cowl comprising a hinged end and a closing end (not numbered), each fan cowl being mobile between a closed operating position (see fig.1) in which the fan cowl covers the aircraft engine, and an open maintenance position (fig.3) in which the fan cowl is at a distance from the aircraft engine, nacelle wherein the first fan cowl 131,132 has a larger angular coverage than the second fan cowl 13, the first fan cowl comprising an upper part connected to a lower part by an intermediate hinge 133 so as to allow the lower part to fold towards the upper part, (cl.2) the second fan cowl 13 is free from intermediate hinge, (cl.3) the upper part and the lower part of the first fan cowl have substantially the same angular coverage (see dig.3), (cl.4) the upper part 132 of the first fan cowl and the second fan cowl 13 have substantially the same angular coverage (see fig.3), (cl.5) the hinged ends of the fan cowls 13,131 are positioned at a same vertical height (see fig.3), (cl.6) the nacelle 10 extending along a horizontal axis, the first fan cowl 131,132 and the second fan cowl 13 being configured to close along a locking line angularly offset from a 180° angular position defined relative to the horizontal axis, the 0° angular position being defined relative to a vertical reference axis, passing through the horizontal axis, facing upwards (see figures), (cl.7) the locking line is located at an angular position between the 90° position and the 270° position (fig.3), (cl.8) a method of opening fan cowls of the nacelle according to claim 1 wherein, the fan cowls being in the closed operating position, the method comprises: a step of opening the first fan cowl 131,132, during which the lower part is hinged to the upper part so as to allow the lower part to fold towards the upper part, and a step of opening the second fan cowl (see fig.3).

Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of eight patent publications.
US8,686,589B2, US7,255,307B2, US6,869,046B2, US6,227,485B1, US5,755,403A, US4,825,648A, US4,679,750A, and US4,585,189A are cited to show a hinged nacelle.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745